DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: means for acquiring and means for transmitting in claim 23 in claim 23, means for determining in claims 25, 26, 28 & 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
Claims 1-29 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 	The claimed feature of step/operation of “transmitting within an exchange of frames during a transmission opportunity (TxOP) of the wireless communication device after a duration of a synchronization short inter-frame space (SIFS), wherein the duration of the synchronization SIFS enables alignment of an end of the exchange with a target synchronization boundary” as recited in each of independent claims 1, 12, 23 and 34, contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  To be more specific, it is not fully disclosed as to what is actually being transmitted and where the transmission is going to for enablement.  Furthermore, the term “a duration of a synchronization short inter-frame space (SIFS)” is not fully defined as to what the “synchronization short inter-frame space (SIFS)” represents and where the duration of synchronization short inter-frame space (SIFS) begins and ends for enablement.
 	Claims 2-11, 13-22, 24-33 are rejected for depending on claims 1, 12 and 23, respectively.
Claims 1-29 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 3, it is unclear as to how the wireless medium is utilized after being acquired via the CCA procedure.  Lines 5-7, it is confusing and ambiguous for reciting “transmitting within an exchange of frames during a transmission opportunity (TxOP) of the wireless communication device after a duration of a synchronization short inter-frame space (SIFS)” since it is unclear as to what is actually being transmitted and where the transmission is going to.  it is also unclear as to what the term “synchronization short inter-frame space (SIFS)” represents.
 	In claim 3, lines 1-2, it is unclear as to based on what that the duration of the synchronization is determined.
 	In claim 5, line 1, “the transmission” lacks antecedent basis.
 	Claims 2, 4, 6-11 are rejected for depending on claims 1 and 3, respectively.
 	Claims 12-22 are rejected for substantially same reasons as claims 1-11, except each claim is in an apparatus claim format that comprises at least one modem, at least one processor, and at least one memory.
 	Claims 23-29 are rejected for substantially same reasons as claims 1-7, except each claim is in an apparatus claim format that comprises means plus function.
 	Claim 34 is rejected for substantially same reason as claim 1, except the claim is in a non-transitory computer-readable medium (CRM) format including stored instructions executable by a processor.
In view of the rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time.  However, the examiner hereby reserves the right to apply any prior art of record for future prior art rejection purpose once the rejections are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Merlin et al., Zhu et al. ‘230, ‘262 & ‘672, Seok ‘764 & ‘763, Bhushan et al., Adachi et al. ‘747 & ‘561, Lou et al. are all cited to show the conventional feature of network timing synchronization utilizing Clear Channel Assessment (CCA) procedure, transmission opportunity (TxOP) and  short inter-frame space (SIFS) similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465